Citation Nr: 0320305	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-01 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for tendonitis and 
degenerative joint disease of the left shoulder, currently 
evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

This appeal came to the Board of Veterans' Appeals (Board) 
from July 1998 and later RO rating decisions that denied 
service connection for arthritis of the right shoulder and 
right knee; and a September 2001 rating decision that denied 
an increased rating greater than 20 percent for tendonitis 
and degenerative joint disease of the left shoulder 
(hereinafter left shoulder disability).

In testimony before the undersigned in January 2003, the 
veteran withdrew all issues other than entitlement to an 
increased evaluation for the left shoulder disability.  The 
veteran had, at that point, perfected appeals for service 
connection for arthritis of the right shoulder and knee.  
Since those appeals have been withdrawn, the issue on appeal 
is limited to that listed on the face of this remand.


REMAND

By a May 2000 RO rating decision, service connection was 
granted for tendonitis and degenerative joint disease of the 
left shoulder, and a 20 percent rating assigned.  In 
September 2001, the veteran filed a claim for an increased 
rating which was denied by a November 2001 rating decision.  
The veteran timely expressed his dissatisfaction in a 
statement, VA Form 21-4138, dated in March 2002, which the 
Board construes as a timely-filed notice of disagreement.  
See 38 C.F.R. §§ 20.201, 20.202, 20.301 (2002).  As a 
Statement of the Case for this claim has not yet been issued, 
the remand action set forth below is necessary. See Manlicon 
v. West, 12 Vet. App. 238 (1999).

The veteran is advised that the Board will exercise appellate 
jurisdiction and render a decision in this claim, only if the 
veteran, after receiving a Statement of the Case, files a 
timely Substantive Appeal, e.g. VA Form 9 or equivalent 
statement, that complies with the provisions of 38 U.S.C.A. § 
7105 (2002).  The appeal should set out specific allegations 
of error of fact or law, such allegations related to specific 
items in the statement of the case.  The benefits sought on 
appeal must be clearly identified. 38 U.S.C.A. § 7105 (d).
Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.	The RO should issue a statement of 
the case (SOC) to the veteran on the 
issue of entitlement to an increased 
rating for the left shoulder 
disability. 

2.	The veteran must be advised of the 
60-day time limit in which he can 
perfect an appeal to the Board on 
this issue by submitting a timely 
substantive appeal, e.g., a VA Form 
9 or equivalent statement. See 38 
C.F.R. § 20.302(b) (2002).  If, and 
only if, an appeal is perfected on 
this issue, should it be certified 
to the Board for further appellate 
review.

3.	Thereafter, after taking any 
additional development, bearing in 
mind VCAA and its implementing 
regulations, the RO should 
readjudicate the veteran's claim 
with consideration of all of the 
evidence, including evidence 
recently obtained by the Board.  If 
the decision remains adverse to the 
veteran, the RO should provide him 
(and his representative) with a 
supplemental statement of the case 
(SSOC) and with adequate opportunity 
to respond. Thereafter, the case 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


